Citation Nr: 0122984	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-12 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for scoliosis of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty January 1984 to January 
1987 and from December 1987 to January 1993.  This matter 
came to the Board of Veterans' Appeals (Board) on appeal from 
an April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In its May 2000 decision, the Board found that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for scoliosis of 
the thoracic spine and remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action. 

Although the Board also remanded the issue of entitlement to 
a compensable evaluation for residuals of an injury to the 
small finger of the right hand in May 2000, a subsequent 
September 2000 rating decision granted a 10 percent 
evaluation for this disability.  In correspondence received 
later that month, the veteran indicated that he was satisfied 
with the evaluation and that he wished to withdraw his appeal 
of the issue.  Therefore, the issue is no longer for 
appellate consideration.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In May 2000, the Board remanded this case, in part, to obtain 
a VA orthopedic examination for the veteran and a medical 
opinion necessary for adjudication.  Specifically, the 
examining physician was requested to review the veteran's 
complete medical records and state whether any current back 
disability was etiologically related to the veteran's service 
or scoliosis of the thoracic spine.  The examiner was also to 
provide a medical opinion: 

"as to whether it is at least as likely 
as not that the veteran's preexisting 
scoliosis of the thoracic spine underwent 
an increase in severity in service beyond 
the natural progression of the disease."

Although the August 2000 VA orthopedic examination report 
shows a diagnosis of mechanical low back pain and noted that 
it had a high correlation with driving heavy machinery, and 
was unrelated to the veteran's scoliosis and also noted that 
scoliosis in and of itself was not associated with any 
increasing incidence of low back pain in the general 
population, the examiner did not offer an opinion as to 
whether it was as likely as not that the veteran's scoliosis 
of the thoracic spine underwent an increase in severity in 
service beyond the natural progression of the disease, as 
requested in the remand.  As the August 2000 VA examination 
did not fully comply with the 2000 Board remand it is 
inadequate for adjudicative purposes and additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Columbia, South 
Carolina, dated from April 2001 to the 
present.  Any records received should be 
associated with the claims folder.

2.  Thereafter, the RO should again 
arrange for a VA orthopedic examination 
of the veteran by a physician to 
determine the nature and extent of any 
current back disability present.  All 
indicated studies should be performed.  
The examiner is requested to review the 
veteran's claims file and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
preexisting scoliosis of the thoracic 
spine underwent an increase in severity 
in service beyond the natural progression 
of the disease, or as a result of the 
service-connected mechanical low back 
pain.  The claims folder and a separate 
copy of this remand must be made 
available to the examiner for review 
prior to the examination and the examiner 
should confirm that the files have been 
reviewed.  All indicated studies should 
be performed.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

3.  After completion of the above 
directives, the RO should review the 
examination report to determine if it is 
in compliance with this remand.  If 
deficient in any manner, the report 
should be returned, along with the claims 
file, for immediate corrective action.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implementing regulations 
are fully complied with and satisfied. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


